Title: From George Washington to Samuel Darby, 22 November 1780
From: Washington, George
To: Darby, Samuel


                        
                            Sir,
                            Hd Qrs Novr 22d 80
                        
                        You have been directed to do everything necessary for putting the boats under your care in perfect order,
                            muffling the oars &c. and the Quarter Master General has been desired to furnish you with all the necessary means.
                        You will be pleased to distribute your Boats into four equal divisions, as nearly as may be, both with
                            respect to number and size, numbering the whole 1. 2. 3. &ca. each of these divisions you will place under the
                            particular command of one of your Subalterns, the whole under your general direction- You will make a previous
                            distribution of the hands to each boat that every officer and man may know his place to prevent confusion.
                        On thursday twelve oClock you are to begin to move the boats through the notch below the mountain, to the
                            first farm Houses where they are to halt till friday- On friday at 12 oClock they are to recommence their march to
                            Aquakanunk bridge, by the left hand road leading by Henry Garritsons where they are to halt and the horses to be refreshed. The place I would have the Boats stopped at is in the field where a farme encampment was about two or three hundred yards this side the Bridge and Church. You are yourself upon your arrival at Arquayuayactto make the same inquiries for which you have been directed to send an Officer, respecting the navigation
                            down the Passaic- the state of the tide- the interruptions, windings &ca in the River- that you may be fully
                            acquainted with every circumstance of that kind necessary for your government.
                        In all your movements I shall depend upon an absolute precision, and the greatest dispatch practicable, when
                            you receive your final orders-for on this hangs the most important consequences.
                        I need not recommend secrecy respecting your orders; Your own prudence will direct you. I am Sir, Yr most obed humbl.
                        
                            
                        
                        
                            P.S. You will acknowledge the Rect of the above should there be any part of it which you do not
                                clearly understand be pleased to communicate to me.
                        
                    